Citation Nr: 0703086	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


 


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  The veteran died in December 1999.  The 
appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  

The appellant issued a written statement canceling a June 
2006 hearing before the Board at the RO.  The scheduled 
hearing was therefore cancelled.


FINDINGS OF FACT

1.	The immediate cause of the veteran's death was respiratory 
failure due to chronic obstructive pulmonary disease (COPD).  
Other significant conditions were diabetes and hypertension. 

2.	The veteran was not service-connected for a disability at 
the time of his death.

3.	The veteran had no in-country service or documented 
visitation in the Republic of Vietnam or exposure to 
herbicides including Agent Orange.

4.	Diabetes and hypertension were not noted during a period 
of active duty or within one year after discharge.  

5.	There is no medical evidence to suggest COPD was incurred 
in service. 

6.	A service-connected disability did not contribute 
substantially or materially to the veteran's death, combine 
to cause his death, or aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159 (2006).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in August 2004; a rating decision 
in October 2004; a statement of the case in February 2005; 
and a supplemental statement of the case in May 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication (a May 2005 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merit of the claim.

The appellant seeks service connection for the cause of death 
of the veteran and asserts that the veteran had in-country 
service in the Republic of Vietnam (Vietnam).  The appellant 
claims that while in Vietnam, the veteran was exposed to 
Agent Orange, and as a result of such exposure developed 
diabetes mellitus, which contributed to his death.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as diabetes mellitus and hypertension, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed materially and substantially to cause death.  38 
U.S.C.A. § 1310;  
38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A veteran who, during active military service, served in 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2006).  VA's General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in Vietnam.  See VAOPGCPREC 27- 97 
(July 23, 1997), published at 62 Fed. Reg. 63604 (Dec. 1, 
1997).

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), will be presumed to have been incurred in 
service if manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The presumptive period for this 
condition is any time after service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. 
App. 164 (1999).

The death certificate specifies the immediate cause of the 
veteran's death as respiratory failure due to chronic 
obstructive pulmonary disease.  Other significant conditions 
include diabetes and hypertension.  The Board notes that the 
service medical records do not refer to diagnoses or 
treatment for COPD, hypertension, or diabetes.  There is no 
evidence of hypertension or diabetes within one year of 
discharge.  There is no competent medical evidence linking 
COPD, diabetes or hypertension to the veteran's death.  As 
such, the only remaining matter to address is whether 
diabetes is related to service based on exposure to 
herbicides.   

Diabetes mellitus will be presumed to be related to service 
based on presumed herbicide exposure if the veteran served in 
Vietnam during the Vietnam era.  

Here, while the veteran served during the Vietnam era, he did 
not serve in Vietnam.  As such there is no presumption that 
he was exposed to herbicides.  The Board has reviewed the DD 
214, the service medical records, as well and the complete 
personnel file of the veteran and there is no evidence that 
the veteran was ever present within the boundaries of 
Vietnam.  Specifically, the DA Form 20 indicates that the 
veteran was only stationed within the United States.  

Though the Board has carefully considered the appellant's 
belief that the veteran did serve in Vietnam, the evidence 
presented does not establish that the veteran had foreign 
service.  

As such, the diabetes is not related to herbicide exposure in 
service.  As there is no service-connected disability that 
could have contributed substantially or materially to the 
veteran's death, combined to cause his death, or aided or 
lent assistance to the production of his death, this appeal 
must be denied. 

The Board also finds that Dependency and Indemnity 
Compensation benefits are not due to the appellant because 
the veteran did not have a service-connected or compensable 
disability at the time of this death, nor did a service-
connected disability contribute to his death.  As such, 
disability benefits under 38 U.S.C.A. § 1310 do not apply.  

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


